Citation Nr: 1336741	
Decision Date: 11/12/13    Archive Date: 11/22/13

DOCKET NO.  05-34 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial rating for arteriosclerotic cardiovascular disease status post angioplasty, myocardial infarction and coronary artery bypass graft surgery, rated 10 percent disabling prior to August 8, 2012.

2.  Entitlement to an increased rating for arteriosclerotic cardiovascular disease status post angioplasty, myocardial infarction and coronary artery bypass graft surgery, rated 30 percent disabling from August 8, 2012. 

3.  Entitlement to service connection for a skin disability, excluding service-connected chronic dermatitis/eczema.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to May 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2012.  A transcript of the hearing is in the Veteran's file. 

In May 2013, the Board remanded the case for further development, which has not been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to higher initial ratings for his service-connected arteriosclerotic cardiovascular disease status post angioplasty, myocardial infarction and coronary artery bypass graft surgery.

In the May 2013 remand, the Board instructed the RO to obtain medical records from the Jackson Heart Clinic; to specifically include a copy of a December 2008 single-photon emission computed tomography (SPECT) study, also referred to as a myocardial perfusion scan.  The results of this study were referenced in the November 2010 VA examination report and reviewed by the VA examiner.  The examination report indicated that the study was performed at a private medical facility.   

In an attempt to comply with the Board's remand directives, the RO obtained medical records from the Jackson VA Medical Center (VAMC) dated in December 2008.  None of these records reference a SPECT study.   

The relevant medical records from the Jackson Heart Clinic must be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

The Veteran also seeks service connection for a skin disability, excluding service-connected chronic dermatitis/eczema.  The Veteran's service treatment records show a diagnosis of seborrheic keratosis affecting his bilateral arms.  The post-service treatment records also reflect a diagnosis of seborrheic keratosis affecting his arms.  

The Veteran alleges that his skin disability manifests in the wintertime when it is cold and his skin becomes dry.  To date, he has been afforded VA examinations during the summer months and no skin symptoms have been visible on examination.  

At an examination in August 2012, the Veteran indicated that he develops small plaque-like growths over his elbows and knees and this becomes worse during the winter months.  A VA examiner was unable to provide an opinion as to whether the Veteran has a current skin disorder, distinct from the service-connected chronic dermatitis/eczema, which is related to service without resorting to speculation because no skin disability was found on examination.  

In May 2013 the Board remanded the appeal so that an examiner could provide a medical opinion as to the likelihood that the seborrheic keratosis seen in service and after service is the same disability- based on the clinical records and the Veteran's credible and competent lay statements regarding his skin symptoms.  In other words, the Board sought to know whether seborrheic keratosis is a chronic condition, that once diagnosed, is likely to recur throughout the remainder of a person's life.

In July 2013, a VA examiner reviewed the claim file and provided a completely unresponsive medical opinion.  An in-person examination was not performed.

In August 2013, the claim file was reviewed by another examiner.  This VA examiner stated that it is less likely than not that the Veteran's claimed skin condition, to include seborrheic dermatitis, is representative of his claimed condition on the present 2012 and 2013 C & P examinations.  In the rationale, the examiner provided a clinical description of seborrheic dermatitis and indicated that since the examinations in 2012 and 2013 did not reveal seborrheic dermatitis on the Veteran's skin, it is at least as likely as not that the condition has resolved and is not a current condition.

The August 2013 is inadequate and unresponsive to the Board's inquiries.  Therefore, the Veteran must be scheduled for a new VA examination of his skin condition, to include an in-person physical examination; during the winter months (i.e., during a period of flare-up of his skin disorder).  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994); see also Voerth v. West, 13 Vet. App. 117, 123 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the medical records from the Jackson Heart Clinic (a private medical facility in Jackson, Mississippi), to specifically include the December 2008 SPECT study, and any pertinent VA treatment records dated since July 2013.  Any negative response must be in writing and associated with the claim file.
 
2.  After any additional records are associated with the claim file, schedule the Veteran for a dermatological examination by an examiner with appropriate expertise during the winter months (i.e., during a period of flare-up of his skin disorder).  The entire claim file (i.e., the paper claim file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claim file so they can be available to the examiner for review. 

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has a chronic skin disability, other than service-connected dermatitis/eczema, which had onset in service, or is otherwise related to service.  The examiner, when rendering the opinion, is to accept as fact that the Veteran has a current skin disability (i.e., seborrheic keratosis).  The examiner must also consider the Veteran's competent lay statements of his symptoms.  

In providing the opinion, the examiner is also to indicate whether seborrheic keratosis is a chronic condition; that is, if once diagnosed with lesions whether they are likely to recur throughout the remainder of a person's life.  The examiner is also to discuss the expected natural progression of the seborrheic keratosis documented during the Veteran's military service and during his post-service civilian years.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

